Case 1:18-cv-00217-JFB-SRF Document 172 Filed 08/13/19 Page 1 of 8 PageID #: 4929



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

  MINERVA SURGICAL, INC.,

                      Plaintiff,

  v.
                                                           C.A. No. 18-217-JFB-SRF
  HOLOGIC, INC., AND CYTYC SURGICAL
  PRODUCTS, LLC,

                      Defendants.


    DEFENDANTS HOLOGIC, INC. AND CYTYC SURGICAL PRODUCTS, LLC’S
SECOND NOTICE OF 30(b)(6) DEPOSITION OF PLAINTIFF MINERVA SURGICAL, INC.

           PLEASE TAKE NOTICE THAT, pursuant to Rule 30(b)(6) of the Federal Rules of Civil

  Procedure and the Court’s August 13, 2019 Oral Order stating that “Hologic’s request for a

  supplemental Rule 30(b)(6) deposition of Dave Clapper on Topics 6-8, 10-11, and 16 is

  GRANTED-IN-PART. Hologic shall be permitted to take a deposition limited to no more than

  three hours on the topics generated by the newly-produced documents,” Defendants Hologic,

  Inc. and Cytyc Surgical Products, LLC (collectively, “Hologic”), by their attorneys, will take the

  deposition upon oral examination of Plaintiff Minerva Surgical, Inc. (“Minerva”) through one or

  more of its officers, directors, or managing agents, or other persons who consent to testify on its

  behalf, with regard to the matters set forth in the attached Schedule A.

           The depositions will take place at mutually agreeable dates and locations as may be

  agreed upon by the parties. The depositions will be taken before a qualified notary public or

  other officer authorized by law to administer oaths, and will continue from day-to-day, excluding

  weekends and holidays, until completed. The testimony will be recorded stenographically and

  will be videotaped. By August 20, 2019, Minerva shall identify in writing those witnesses



  24973940.1
Case 1:18-cv-00217-JFB-SRF Document 172 Filed 08/13/19 Page 2 of 8 PageID #: 4930



  Minerva designates to testify on its behalf, the job title of each such witness, and the topics on

  which each such witness will testify.

  Dated: August 13, 2019                            YOUNG CONAWAY STARGATT & TAYLOR, LLP
  Of Counsel:                                       s/ Karen L. Pascale
                                                    Karen L. Pascale (#2903) [kpascale@ycst.com]
  Matthew M. Wolf
                                                    Pilar G. Kraman (#5199) [pkraman@ycst.com]
  Marc A. Cohn
                                                    Rodney Square
  William Z. Louden
                                                    1000 North King Street
  William O. Young, Jr.
                                                    Wilmington, DE 19801
  ARNOLD & PORTER LLP
                                                    Telephone: (302) 571-6600
  601 Massachusetts Ave., NW
  Washington, DC 20001-3743
                                                    Attorneys for Defendants
  Telephone: (202) 942-5000
  matthew.wolf@arnoldporter.com
  marc.cohn@arnoldporter.com
  william.louden@arnoldporter.com
  william.young@arnoldporter.com

  Ryan Casamiquela
  Marty Koresawa
  ARNOLD & PORTER LLP
  3 Embarcadero Center
  San Francisco, CA 94111-4024
  Telephone: (415) 471-3100
  ryan.casamiquela@arnoldporter.com
  marty.koresawa@arnoldporter.com

  Assad Rajani
  ARNOLD & PORTER LLP
  3000 El Camino Real
  Five Palo Alto Square, Suite 500
  Palo Alto, CA 94306-3807
  Telephone (650) 319-4500
  assad.rajani@arnoldporter.com




  24973940.1                                        2
Case 1:18-cv-00217-JFB-SRF Document 172 Filed 08/13/19 Page 3 of 8 PageID #: 4931



                                            SCHEDULE A

                                            DEFINITIONS

           1.      The phrase “’208 patent” means U.S. Patent No. 9,186,208.

           2.      The phrase “Asserted Claims” refers to claims 13, 14, 15, 17, 18, 20, 21, 22 and

  23 of the ’208 patent.

           3.      The phrase “Related Applications” refers to U.S. Patent Application No.

  13/667,774, U.S. Patent Application No. 13/267,258, U.S. Provisional Application No.

  61/394,693, and U.S. Provisional Application No. 61/556,675.

           4.      The terms “Hologic” and “Defendants” mean Defendants Hologic, Inc. and Cytyc

  Surgical Products, LLC, including any divisions, departments, parents, predecessors,

  subsidiaries, affiliates, and other organizational or operating units, and present or former officers,

  directors, employees, agents, representatives, consultants, attorneys, and others acting or

  purporting to act on its behalf.

           5.      The terms “Minerva,” “You,” “Your,” and “Plaintiff” mean Plaintiff Minerva

  Surgical, Inc., including any divisions, departments, parents, predecessors, subsidiaries,

  affiliates, and other organizational or operating units, and present or former officers, directors,

  employees, agents, representatives, consultants, attorneys, and others acting or purporting to act

  on its behalf.

           6.      The phrase “Minerva EAS” means the Minerva Endometrial Ablation System,

  whether the disposable handpiece and/or controller portions, and all of its prototypes or versions,

  including, without limitation, “Aurora,” and any and all components or parts thereof.

           7.      The phrase “NovaSure ADVANCED” means the NovaSure® ADVANCED

  Endometrial Ablation System, also known as NovaSure Generation 4.1.




  24973940.1                                        3
Case 1:18-cv-00217-JFB-SRF Document 172 Filed 08/13/19 Page 4 of 8 PageID #: 4932



          8.     The phrase “NovaSure CLASSIC” means the NovaSure® CLASSIC Endometrial

  Ablation System, also known as NovaSure Generation 3.

          9.     The terms “sale” and “sold” include—in addition to actual or true sales—sales

  arrangements such as leases, rentals, consignments, and other similar transactions.

          10.    The term “Customer” refers to any past, current, or prospective customers of the

  Minerva EAS.

          11.    The term “document” shall have the broadest meaning ascribed to it by Rules 26

  and 34(a) of the Federal Rules of Civil Procedure and refers inclusively to any writing of any

  kind, including originals and all non-identical copies.

          12.    The term “Communication” includes any transfer of information, ideas, opinions,

  or thoughts by any means, written, oral, or otherwise, at any time or place under any

  circumstances. The definition is not limited to transfers between persons but also includes other

  transfers, such as records and memoranda to file; any written letter, memorandum, or other

  document which was sent by one or more individuals to another or others; any telephone call

  between one or more individuals and another or others, whether such call was by chance or

  prearranged, formal or informal; and any conversation, meeting, WebEx meeting, and

  presentation between one or more individuals and another, whether such contact was by chance

  or prearranged, formal or informal.

          13.    The terms “entity” and “person” include, without limitation, any natural person,

  association, business entity, company, corporation, partnership, proprietorship, firm,

  organization, governmental body, agency, or any agent of any of the foregoing.

          14.    The terms “relate,” “refer,” “reflect,” or “concern” mean discussing, evidencing,

  mentioning, memorializing, describing, constituting, containing, analyzing, studying, reporting




  24973940.1                                       4
Case 1:18-cv-00217-JFB-SRF Document 172 Filed 08/13/19 Page 5 of 8 PageID #: 4933



  on, commenting on, recommending, concerning, reflecting, summarizing, relating to, referring

  to, pertaining to, supporting, refuting, embodying, involved with, consisting of, comprising,

  showing, commenting upon, and/or purporting to evidence, mention, memorialize, describe,

  constitute, contain, concern, reflect, summarize, refer to, support, refute, and/or in any way be

  relevant to, in whole or in part.

          15.    The terms “any” and “each” shall be construed to include and encompass “all.”

          16.    The connectives “and” and “or” shall be construed either disjunctively or

  conjunctively, as necessary, to bring within the scope of the topic all subjects that might

  otherwise be construed to be outside of its scope.

          17.    The term “including” means “including, without limitation.”

          18.    The use of the singular form of any word includes the plural and vice versa.

                                               TOPICS

          1.     The market for the Minerva EAS, including any products that compete in that

  market and the market shares of competitors in the market, as reflected in documents Minerva

  produced on or after June 2, 2019.

          2.     Minerva’s marketing of the Minerva EAS, including marketing or strategic plans

  and marketing materials, as reflected in documents Minerva produced on or after June 2, 2019.

          3.     The Minerva EAS’s advantages or benefits or disadvantages compared to other

  treatments for menorrhagia, including the features of the Minerva EAS that drive customer

  demand or impact a Customer’s decision to buy the Minerva EAS, as reflected in documents

  Minerva produced on or after June 2, 2019.

          4.     Pricing of the Minerva EAS, including average sales price (ASP), discounts,

  loans, rebates, and/or free products, as reflected in documents Minerva produced on or after June

  2, 2019.


  24973940.1                                       5
Case 1:18-cv-00217-JFB-SRF Document 172 Filed 08/13/19 Page 6 of 8 PageID #: 4934



          5.     Sales of the Minerva EAS, including revenues, number of unit sold, costs

  (including standard costs and research & development costs), profit margins, profits or losses,

  market share, and prices for the Minerva EAS, as reflected in documents Minerva produced on

  or after June 2, 2019.

          6.     The facts and circumstances regarding any harms or hardships you have suffered

  or will suffer if Hologic is not permanently enjoined, including the facts and circumstances

  regarding any alleged lost sales, price erosion, lost customers, loss of exclusivity, loss of

  goodwill, or loss of reputation, as reflected in documents Minerva produced on or after June 2,

  2019.




  24973940.1                                        6
Case 1:18-cv-00217-JFB-SRF Document 172 Filed 08/13/19 Page 7 of 8 PageID #: 4935



                                   CERTIFICATE OF SERVICE

           I, Karen L. Pascale, Esquire, hereby certify that on August 13, 2019, I caused to be

  electronically filed a true and correct copy of the foregoing document with the Clerk of the Court

  using CM/ECF (which will send notification that such filing is available for viewing and

  downloading to all registered counsel), and in addition caused true and correct copies of the

  foregoing document to be served upon the following counsel of record by electronic mail:


   Attorneys for Plaintiff Minerva Surgical, Inc.:

   Benjamin J. Schladweiler                           schladweilerb@gtlaw.com
   GREENBERG TRAURIG LLP
   The Nemours Building
   1007 North Orange Street
   Suite 1200
   Wilmington, DE 19801

   Vera M. Elson                                              velson@wsgr.com
   Dale R. Bish                                                dbish@wsgr.com
   Christopher D. Mays                                        cmays@wsgr.com
   WILSON SONSINI GOODRICH & ROSATI
   650 Page Mill Road
   Palo Alto, CA 94304-1050

   Edward G. Poplawski                                   epoplawski@wsgr.com
   Olivia M. Kim                                               okim@wsgr.com
   Erik J. Carlson                                          ecarlson@wsgr.com
   Neil N. Desai                                              ndesai@wsgr.com
   WILSON SONSINI GOODRICH & ROSATI
   633 West Fifth Street, Suite 1550
   Los Angeles, CA 90071




  01:22963117.1
      Case 1:18-cv-00217-JFB-SRF Document 172 Filed 08/13/19 Page 8 of 8 PageID #: 4936




                                           YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                           /s/ Karen L. Pascale
         August 13, 2019
                                           Karen L. Pascale (No. 2903) [kpascale@ycst.com]
                                           Pilar G. Kraman (#5199) [pkraman@ycst.com]
                                           Rodney Square
                                           1000 North King Street
                                           Wilmington, Delaware 19801
                                           Telephone: 302-571-6600
                                           Attorneys for Defendants, Hologic, Inc.
                                           and Cytyc Surgical Products, LLC




01:22963117.1
                                              2
